             Case 2:20-cv-00564-JAM-JDP Document 30 Filed 09/29/20 Page 1 of 1



 1
 2
 3
 4
 5
 6           UNITED STATES DISTRICT COURT EASTERN DISTRICT OF CALIFORNIA
 7                                                  Case No.: 2:20-cv-00564-JAM-EFB
     James I. McMillan,
 8                                                  ORDER ON STIPULATIONS BY
                  Plaintiff,                        DEFENDANTS TO CONTINUE
 9                                                  RESPECTIVE 12(b)(6) HEARINGS DATE.
                      vs.
10                                                  Date: October 13, 2020
     City of Anderson, Anderson Fire Protection     Time: 1:30 p.m.
11   District, Fire Chief Steve Lowe, Anderson      Crtrm.: 6, 14th Floor
     Police Officer Kameron Lee, et al.
12
                  Defendants.                       Judge: Hon. John A. Mendez.
13
                                                    Trial Date: None Set
14
15                                           ORDER
16            Based upon Plaintiff’s ex parte motion to continue Defendants’ hearing
17   dates set for October 13, 2020 and Defendants' respective stipulations to continue
18   the hearing dates to October 27, 2020,
19   AND GOOD CAUSE APPEARING THEREFORE:
20           IT IS ORDERED:
21           The Court GRANTS the motion by Plaintiff to continue Defendants’
22   12(b)(6) hearings set for October 13, 2020 at 1:30 p.m. to October 27, 2020 at 1:30
23   p.m. Plaintiff is to file and serve his Opposition 14 days prior to October 27,
24   2020.
25
     DATED: September 28, 2020                    /s/ John A. Mendez
26
                                                  HONORABLE JOHN A. MENDEZ
27                                                UNITED STATES DISTRICT COURT JUDGE
28
     ORDER ON STIPULATIONS BY DEFENDANTS TO CONTINUE
     RESPECTIVE 12(b)(6) HEARINGS DATE.
